Case 8:19-cv-00792-AEP Document 20 Filed 09/29/20 Page 1 of 13 PageID 2892




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


   DONNA PROXMIRE,

                  Plaintiff,

   v.                                                              Case No. 8:19-cv-792-T-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                  Defendant.
                                              /

                                             ORDER

          Plaintiff seeks judicial review of the denial of her claim for Supplemental Security

   Income (“SSI”). As the Administrative Law Judge’s (“ALJ”) decision was not based on

   substantial evidence and failed to employ proper legal standards, the Commissioner’s decision

   is reversed and remanded.

                                                  I.

          A.      Procedural Background

          Plaintiff filed an application for SSI (Tr. 1561-70).      The Commissioner denied

   Plaintiff’s claims both initially and upon reconsideration (Tr. 1423-52, 1498-1502). Plaintiff

   then requested an administrative hearing (Tr. 1506-20). Per Plaintiff’s request, the ALJ held a

   hearing at which Plaintiff appeared and testified (Tr. 1375-1417). Following the hearing, the

   ALJ issued an unfavorable decision finding Plaintiff not disabled and accordingly denied

   Plaintiff’s claim for benefits (Tr. 1346-60). Subsequently, Plaintiff requested review from the

   Appeals Council (Tr. 1559-60), which the Appeals Council denied (Tr. 1-7). Plaintiff then

   timely filed a complaint with this Court (Doc. 1). The case is now ripe for review under 42

   U.S.C. § 1383(c)(3).
Case 8:19-cv-00792-AEP Document 20 Filed 09/29/20 Page 2 of 13 PageID 2893




          B.      Factual Background and the ALJ’s Decision

          Plaintiff, who was born in 1964, claimed disability beginning March 15, 2014 (Tr.

   1561). Plaintiff completed three years of college (Tr. 1585). Plaintiff’s past relevant work

   experience included work as a telephone interviewer/survey worker, cook, bartender, and server

   (Tr. 1406-07, 1585). Plaintiff alleged disability due to broken tibia and fibula in the left leg,

   ambulatory limitations, right leg full of metal, arthritis, torn ACL, kneecap refractured, chronic

   obstructive pulmonary disease (“COPD”), and asthma (Tr. 1584).

          In rendering the administrative decision, the ALJ concluded that Plaintiff had not

   engaged in substantial gainful activity since March 15, 2014, the alleged onset date (Tr. 1352).

   After conducting a hearing and reviewing the evidence of record, the ALJ determined Plaintiff

   had the following severe impairments: long history of COPD, recurrent, in a daily smoker;

   history of prior left ankle and fibular fracture with displacement; history of prior right ankle

   and femur fracture with screw placement; hypertension; and obesity (Tr. 1352).

   Notwithstanding the noted impairments, the ALJ determined Plaintiff did not have an

   impairment or combination of impairments that met or medically equaled one of the listed

   impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 1352). The ALJ then concluded

   that Plaintiff retained a residual functional capacity (“RFC”) to perform light work, except that

   Plaintiff could occasionally climb stairs and ramps; occasionally balance on uneven surfaces;

   frequently stoop; occasionally kneel, crouch, and crawl; could never climb ladders, scaffolds,

   ropes, or at open, unprotected heights; was limited in sitting, standing, and walking to two hours

   at a time during an eight-hour workday; required a break of ten to 15 minutes after such two-

   hour periods; must avoid extreme vibrations, extreme cold temperatures, and extreme humidity;

   and must avoid concentrated exposure to extreme smoke, dust, fumes, gases, and work in poorly

   ventilated areas (Tr. 1352-53). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s



                                                   2
Case 8:19-cv-00792-AEP Document 20 Filed 09/29/20 Page 3 of 13 PageID 2894




   subjective complaints and determined that, although the evidence established the presence of

   underlying impairments that reasonably could be expected to produce the symptoms alleged,

   Plaintiff’s statements as to the intensity, persistence, and limiting effects of her symptoms were

   not entirely consistent with the medical evidence and other evidence (Tr. 1353). Considering

   Plaintiff’s noted impairments and the assessment of a vocational expert (“VE”), the ALJ

   determined Plaintiff could perform her past relevant work as a survey worker, both as actually

   performed by Plaintiff and as generally performed in the national economy (Tr. 1355-56).

   Accordingly, based on Plaintiff’s age, education, work experience, RFC, and the testimony of

   the VE, the ALJ found Plaintiff not disabled (Tr. 1356).

                                                  II.

          To be entitled to benefits, a claimant must be disabled, meaning the claimant must be

   unable to engage in any substantial gainful activity by reason of any medically determinable

   physical or mental impairment which can be expected to result in death or which has lasted or

   can be expected to last for a continuous period of not less than twelve months. 42 U.S.C.

   §1382c(a)(3)(A). A “physical or mental impairment” is an impairment that results from

   anatomical, physiological, or psychological abnormalities, which are demonstrable by

   medically acceptable clinical and laboratory diagnostic techniques.                  42 U.S.C.

   § 1382c(a)(3)(D).

          The Social Security Administration, in order to regularize the adjudicative process,

   promulgated the detailed regulations currently in effect.        These regulations establish a

   “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

   § 416.920. If an individual is found disabled at any point in the sequential review, further

   inquiry is unnecessary. 20 C.F.R. § 416.920(a). Under this process, the ALJ must determine,

   in sequence, the following: whether the claimant is currently engaged in substantial gainful



                                                   3
Case 8:19-cv-00792-AEP Document 20 Filed 09/29/20 Page 4 of 13 PageID 2895




   activity; whether the claimant has a severe impairment, i.e., one that significantly limits the

   ability to perform work-related functions; whether the severe impairment meets or equals the

   medical criteria of 20 C.F.R. Part 404, Subpart P, Appendix 1; and whether the claimant can

   perform his or her past relevant work. 20 C.F.R. § 416.920(a)(4). If the claimant cannot

   perform the tasks required of his or her prior work, step five of the evaluation requires the ALJ

   to decide if the claimant can do other work in the national economy in view of his or her age,

   education, and work experience. 20 C.F.R. § 416.920(a)(4)(v). A claimant is entitled to

   benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987);

   20 C.F.R. § 416.920(g)(1).

          A determination by the Commissioner that a claimant is not disabled must be upheld if

   it is supported by substantial evidence and comports with applicable legal standards. See 42

   U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable

   mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

   401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation

   marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews

   the Commissioner’s decision with deference to the factual findings, no such deference is given

   to the legal conclusions. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007)

   (citations omitted).

          In reviewing the Commissioner’s decision, the court may not reweigh the evidence or

   substitute its own judgment for that of the ALJ, even if it finds that the evidence preponderates

   against the ALJ’s decision. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158-59 (11th

   Cir. 2004) (citation omitted). The Commissioner’s failure to apply the correct law, or to give

   the reviewing court sufficient reasoning for determining that he or she has conducted the proper

   legal analysis, mandates reversal. Ingram, 496 F.3d at 1260 (citation omitted). The scope of



                                                  4
Case 8:19-cv-00792-AEP Document 20 Filed 09/29/20 Page 5 of 13 PageID 2896




   review is thus limited to determining whether the findings of the Commissioner are supported

   by substantial evidence and whether the correct legal standards were applied. 42 U.S.C.

   § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002) (per curiam) (citations

   omitted).

                                                     III.

           Plaintiff argues that the ALJ failed to address and evaluate her subjective complaints of

   inability to talk for prolonged periods of time and urinary frequency (Doc. 19 at 7-8). She

   contends that because she has medical conditions which could reasonably cause those

   symptoms, i.e., COPD and stress incontinence, the ALJ was required to address them and

   explain why they were discounted (id. at 8).

           For the reasons stated below, the Court finds that Plaintiff’s claim regarding urinary

   frequency has merit and requires remand.

           To establish a disability based on testimony of pain and other symptoms, the claimant

   must show evidence of an underlying medical condition and either (1) objective medical

   evidence confirming the severity of the alleged symptoms or (2) that the objectively determined

   medical condition can reasonably be expected to give rise to the alleged symptoms. Wilson,

   284 F.3d at 1225 (citing Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991)); see 20 C.F.R.

   § 416.929. When the ALJ determines that the claimant’s medical condition could reasonably

   be expected to produce the claimant’s pain or other symptoms, the ALJ must then evaluate the

   intensity and persistence of the claimant’s symptoms, including pain, to determine their effect

   on the claimant’s capacity to work. 1 20 C.F.R. § 416.929(c)(1).


   1  In making this evaluation, the ALJ considers all of the record, including the objective medical
   evidence, the claimant's history, and statements by the claimant and her doctors. 20 C.F.R.
   § 416.929(c)(1). The ALJ also considers factors such as the claimant’s daily activities, the effectiveness
   and side effects of her medications, precipitating and aggravating factors, and other treatments and
   measures that she has taken to relieve the symptoms. Id. § 416.929(c)(3).


                                                       5
Case 8:19-cv-00792-AEP Document 20 Filed 09/29/20 Page 6 of 13 PageID 2897




           If the ALJ decides to discount or reject the claimant’s alleged symptoms, the ALJ must

   articulate explicit and adequate reasons for doing so. Wilson, 284 F.3d at 1225. Where the ALJ

   makes no explicit finding, “the implication must be obvious to the reviewing court.” Dyer, 395

   F.3d at 1210 (quoting Foote, 67 F.3d at 1562). “The credibility determination does not need to

   cite particular phrases or formulations but it cannot merely be a broad rejection which is not

   enough to enable [the district court or this Court] to conclude that [the ALJ] considered [his]

   medical condition as a whole.” Id. (internal quotation marks omitted); Sampson v. Comm'r of

   Soc. Sec., 694 F. App’x 727, 740 (11th Cir. 2017).

           A.      Stress Incontinence and Urinary Frequency

           At the outset, the Court notes that the ALJ did not mention or discuss Plaintiff’s

   allegation that she suffers from stress incontinence.           While Plaintiff did not list stress

   incontinence as one of her disabling impairments in her application for SSI benefits, Plaintiff

   and her counsel both raised the issue before the ALJ. Plaintiff’s counsel flagged the issue in

   his prehearing memorandum to the ALJ (Tr. 1636-37). Counsel stated therein that Plaintiff

   suffers from, among other things, stress incontinence; she takes medication to help but it is only

   partially effective; and the impairment results in work-related limitations, i.e., the need for

   unscheduled restroom breaks (id.). Thereafter, Plaintiff testified at the administrative hearing

   that she suffered from stress incontinence; she is prescribed oxybutynin chloride to help

   alleviate its symptoms; 2 she needs to use the restroom once an hour on a good day and twice an

   hour on a bad day; and she is prescribed HCTZ (hydrochlorothiazide), a diuretic (Tr. 1402-

   1404). And, on questioning by counsel, the VE testified that no work would be available if, in


   2 Oxybutynin, a generic form of Ditropan, is used to treat overactive bladder (a condition in which the
   bladder muscles contract uncontrollably and cause frequent urination, urgent need to urinate, and
   inability to control urination) to control urgent, frequent, or uncontrolled urination in people who have
   overactive bladder. National Institute of Health, U.S. National Library of Medicine, Drug Information,
   available at https://medlineplus.gov/druginfo/meds/a682141.html (last visited Sept. 26, 2020).


                                                      6
Case 8:19-cv-00792-AEP Document 20 Filed 09/29/20 Page 7 of 13 PageID 2898




   addition to normal work breaks, an individual required three to four unscheduled, five-minute

   breaks to use the restroom about two or three days per week (Tr. 1413-14). 3

           On this record, the Court finds that the ALJ was duty bound to address Plaintiff’s

   allegation that she suffered from stress incontinence—a medical condition that could

   reasonably be expected to produce the symptom of frequent urination. At a minimum, because

   Plaintiff and her attorney raised the issue of stress incontinence and alleged it resulted in a work-

   related limitation, the ALJ should have considered whether stress incontinence was a medically

   determinable impairment. 4 Had the ALJ addressed whether it was and concluded it was not,

   there would be no error in his failure to address Plaintiff’s subjective allegation of urinary

   frequency. See 20 C.F.R. § 416.929(b) (absent a medically determinable impairment that could

   reasonably be expected to produce the symptoms alleged, a claimant’s symptoms will not be

   found to affect her ability to work). However, because the ALJ did not address Plaintiff’s

   allegation of stress incontinence whatsoever, the Court cannot determine whether the ALJ erred

   by failing to address Plaintiff’s subjective allegation of frequent urination.




   3 Assuming the limitation was needed only once or twice a week, the VE testified that “once or twice a
   week, in lieu of what is considered normal breaks, it would be reasonable and tolerable” (Tr. 1414). The
   limitation, however, stated that the unscheduled breaks were in addition to normal work breaks (Tr.
   1413), not in lieu of them. As such, the import of the VE’s testimony, if any, is unclear.

   4  The Commissioner does not dispute that Plaintiff has a diagnosis of stress incontinence since at least
   March 2013 (Doc. 19 at 13). Progress notes during the pertinent period reflect that stress incontinence
   was an “active problem,” and Plaintiff consistently was prescribed oxybutynin chloride (see, e.g., Tr.
   1754-44, 1758-59, 1906-07, 1912-13, 1917, 1919, 1923-25). While an ARNP diagnosed Plaintiff with
   stress incontinence (see id.), the record also reflects that several physicians assessed history of
   hyperactive bladder and prescribed oxybutynin (Ditropan) (see, e.g., Tr. 2077, 2082, 2424, 2480, 2482,
   2484-85). As such, it appears there is evidence from an acceptable medical source of a medically
   determinable impairment that could reasonably cause Plaintiff’s alleged urinary frequency. This is noted
   because the regulations in effect at the time Plaintiff filed her claim for SSI provided that an ARNP was
   not an acceptable medical source who could serve as the basis to establish an impairment. See 20 C.F.R.
   § 416.913(a), (d)(1); see also Crawford, 363 F.3d at 1160 (opinions from individuals who are not
   acceptable medical sources cannot establish that a claimant has an impairment).


                                                      7
Case 8:19-cv-00792-AEP Document 20 Filed 09/29/20 Page 8 of 13 PageID 2899




           While the Court agrees with the Commissioner’s urging that there is scant, if any,

   evidence supporting Plaintiff’s subjective allegation of urinary frequency (Doc. 19 at 13-14), 5

   the Court can only rely on what the ALJ said, not on a post-hoc rationalization tendered by the

   Commissioner on appeal. See Watkins v. Comm’r of Soc. Sec., 457 F. App’x 868, 872 (11th

   Cir. 2012) (“We cannot affirm based on a post hoc rationale that ‘might have supported the

   ALJ’s conclusion.’”) (citing Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984)). And as

   indicated above, here the ALJ said nothing. Consequently, the Court is constrained to conclude

   that the ALJ erred by failing to consider Plaintiff’s allegations of stress incontinence and

   complaints of urinary frequency, and remand on this basis is required. See Walker v. Bowen,

   826 F.2d 996, 1001-02 (11th Cir. 1987) (holding that the ALJ’s failure to consider all

   impairments alleged requires remand because the ALJ is required to consider the combined

   effect of the claimant’s impairments, including any resulting symptoms, in determining whether

   she is disabled); Gibson v. Heckler, 779 F.2d 619, 623 (11th Cir. 1986) (holding that the ALJ’s

   failure to consider all impairments alleged mandates reversal); cf. Sullivan v. Comm’r of Soc.

   Sec., 694 F. App’x 670, 671 (11th Cir. 2017) (holding that a represented claimant could not

   meet her burden to prove she was disabled on the basis of an impairment that she did not raise

   in her application for benefits or offer at the hearing as a basis for disability); Robinson v.

   Astrue, 365 F. App’x 993, 995 (11th Cir. 2010) (holding that the ALJ did not have a duty to




   5  The Commissioner contends that, other than her own testimony, Plaintiff failed to point to any
   evidence showing that her symptoms were consistently as disruptive as she alleged (Doc. 19 at 13). The
   Commissioner notes that Plaintiff repeatedly reported no changes in urinary habits, she did not raise
   urinary complaints despite not taking prescribed medications, and hospitalization records noted that she
   was “[c]ontinent of urine” (id. at 14). In light of that evidence, the Commissioner argues that “the ALJ
   was not required to address Plaintiff’s unsupported allegations further” (id.). The Commissioner,
   however, ignores that the ALJ did not mention, let alone discuss, Plaintiff’s allegation of urinary
   frequency.


                                                      8
Case 8:19-cv-00792-AEP Document 20 Filed 09/29/20 Page 9 of 13 PageID 2900




   consider a diagnosis where the claimant was represented by counsel and counsel did not raise

   the issue at the hearing) (emphasis added).

          In rendering this finding, the Court has considered the Eleventh Circuit’s decision in

   Norton v. Comm'r of Soc. Sec., 607 F. App’x 913, 916 (11th Cir. 2015) (rejecting argument that

   the ALJ erred by failing to consider subjective complaint of frequent urination). In that case,

   however, the ALJ actually considered the urinary incontinence impairment.                See id.

   (“Substantial evidence also supported the ALJ’s conclusion that Norton did not suffer from a

   severe impairment caused by urinary incontinence, which was not included in his application

   as a disabling impairment.”). In this case, the ALJ made no findings and did not discuss the

   evidence in the record related to stress incontinence. The Court recognizes that an ALJ is not

   required to discuss every piece of evidence in detail. Dyer v. Barnhart, 395 F.3d 1206, 1211

   (11th Cir. 2005) (stating “there is no rigid requirement that the ALJ specifically refer to every

   piece of evidence in his decision, so long as the ALJ’s decision, . . . is not a broad rejection

   which is ‘not enough to enable [the district court or this Court] to conclude that [the ALJ]

   considered her medical condition as a whole.’”) (quoting Foote v. Chater, 67 F.3d 1553, 1561

   (11th Cir. 1995) (internal quotation omitted)). On this record, however, the Court cannot find

   that the ALJ adequately addressed Plaintiff’s allegations of stress incontinence and resulting

   urinary frequency. See Lucas v. Sullivan, 918 F.2d 1567, 1574 (11th Cir. 1990) (providing that

   the ALJ must consider all of the impairment evidence presented at the hearing, stating the

   weight accorded to each item and the reasons for accepting or rejecting the evidence).

          B.      Inability to Talk for Prolonged Periods Due to Shortness of Breath

          Plaintiff contends that the ALJ failed to fully and fairly evaluate her subjective

   complaint of inability to talk for prolonged periods because the ALJ did not discuss her




                                                  9
Case 8:19-cv-00792-AEP Document 20 Filed 09/29/20 Page 10 of 13 PageID 2901




    testimony that she was terminated from her job as a telemarketer/survey worker due to her

    breathing and COPD (Doc. 19 at 7).

            The Court finds this contention unavailing.          The ALJ fully and fairly addressed

    Plaintiff’s testimony that she had had work-related limitations stemming from shortness of

    breath due to asthma/COPD (Tr. 1353). In doing so, the ALJ explained that Plaintiff’s

    allegations concerning the intensity, persistence, and limiting effects of her symptoms were not

    entirely consistent with the medical and other evidence because (1) the evidence of her

    asthma/COPD was very limited and underwhelming, (2) Plaintiff’s actual exacerbations of

    COPD were infrequent—three visits to the emergency room in three years—and her symptoms

    improved with medication, and (3) Plaintiff’s respiratory health was exacerbated by cigarette

    smoking yet she did not quit smoking despite multiple warnings from her medical providers

    (Tr. 1354-55). 6 The decision also reflects that the ALJ considered the following evidence

    (exhibits): (1) progress notes that documented shortness of breath and reduced respiratory

    excursion on occasion and normal respiratory excursion and clear lungs on other occasions;

    (2) a 2017 hospitalization for abdominal pain in which it was noted that Plaintiff’s COPD was

    not in acute exacerbation and she often had regular respiratory rate and unlabored breathing

    with oxygen saturation in the reference range of normal; and (3) a pulmonary functioning test

    in February 2016 that was interpreted as “normal spirometry” (id.). The ALJ’s stated reasons

    and consideration of the above evidence provide ample support for the ALJ’s rejection of

    Plaintiff’s subjective complaints of breathing difficulties. Further, on the Court’s review of the




    6  The ALJ also noted that Plaintiff has filed three previous claims for disability, which he found
    established a pattern in which many sources over the course of many years have called into question and
    disputed her allegations of disability, and that there was no evidence corresponding with Plaintiff’s
    alleged onset of disability (Tr. 1354).


                                                      10
Case 8:19-cv-00792-AEP Document 20 Filed 09/29/20 Page 11 of 13 PageID 2902




    record, both are supported by substantial evidence (see, e.g, Tr. 1650, 1652, 1666, 1668, 1679,

    1682, 1689, 1762-64, 1776, 1783, 1795, 1811, 1818, 1821, 2104-12, 2130, 2414, 2425). 7

             Plaintiff is correct in noting that the ALJ did not explicitly mention her testimony that

    she lost her telemarketer/survey worker job because “sometimes she had to take gasps of air or

    ask the person to hold for a moment while she used her inhaler” (Tr. 1389-90). By the Court’s

    reading of the decision, however, the implication is obvious that the ALJ rejected that aspect of

    her testimony for the reasons set forth above. 8 Moreover, as noted by the Commissioner, the

    ALJ referenced/cited three ER records that noted: (1) after receiving treatment for respiratory

    complaints in September 2015, Plaintiff was “much more conversant,” and spoke in “complete

    >8-10 word sentences with improved aeration and wheezing” (Tr. 1682); (2) in October 2016,

    Plaintiff had mild wheezing on examination but improved with medication and was “able to

    speak at length regarding her dogs and home situation without respiratory distress” (Tr. 1818,

    1821); and (3) during a September 2017 hospitalization for an acute exacerbation of COPD,

    Plaintiff was in no acute distress and was “speaking in complete sentences without difficulty”


    7 Further, it was not improper for the ALJ to consider Plaintiff’s continued use of cigarettes as a reason
    that undermined her complaints of disabling breathing problems. See Stultz v. Comm'r of Soc. Sec., 628
    F. App’x 665, 669 (11th Cir. 2015) (concluding that substantial evidence supported the ALJ’s decision
    to discount the claimant’s subjective complaints where, among other things, the ALJ found that the
    claimant continued to smoke despite repeated warnings that doing so would impede healing and
    exacerbate symptoms); Marsh v. Saul, No. 2:19-cv-00652-LSC, 2020 WL 5203982, at *7 (N.D. Ala.
    Sept. 1, 2020) (finding that the claimant’s continued smoking habit undermined the alleged severity of
    his conditions and symptoms and supported the ALJ’s decision to discount his testimony); Rodriguez v.
    Colvin, No. 8:12-cv-1592-T-33EAJ, 2013 WL 4495173, at *7 (M.D. Fla. Aug. 20, 2013) (concluding
    that the ALJ did not err in determining that the plaintiff’s subjective complaints were not entirely
    credible where the ALJ noted that the plaintiff’s continued smoking habit was inconsistent with the
    severe limitations alleged); see King v. Astrue, No. 5:07cv84/RS-EMT, 2008 WL 2038245, at *10 (N.D.
    Fla. May 12, 2008) (noting that the ALJ properly observed that claimant’s “continued smoking ‘begs
    the question of how serious her symptoms are’”); see also Holley v. Chater, 931 F. Supp. 840, 847-48
    (S.D. Fla. 1996) (“Moreover, the continued use of cigarettes by plaintiff suggests that his pulmonary
    condition is not as severe [as] he alleges and further supports the ALJ’s decision to accord [plaintiff’s]
    subjective complaints diminished weight.”).

    8 The ALJ did note that the SSA representative who conducted Plaintiff’s telephone claim reported
    that Plaintiff “sounded like she needed to catch her breath” (Tr. 1355).


                                                       11
Case 8:19-cv-00792-AEP Document 20 Filed 09/29/20 Page 12 of 13 PageID 2903




    despite having diffuse expiratory wheezes (Tr. 2422). That the ALJ did not recount those

    specific notations does not compel a different result because the decision clearly reflects that

    the ALJ considered the records in which they were made. Dyer, 395 F.3d at 1210-11 (providing

    that an ALJ is not required to summarize the entire record in his decision or “cite particular

    phrases or formulations” in assessing Plaintiff’s subjective allegations). In fact, “there is no

    rigid requirement that the ALJ specifically refer to every piece of evidence in his decision, so

    long as the ALJ’s decision . . . is not a broad rejection which is not enough to enable [the district

    court] to conclude that [the ALJ] considered her medical condition as a whole.” Id. at 1211

    (internal quotations omitted). Here, the Court finds that the ALJ considered Plaintiff’s medical

    condition as a whole, and Plaintiff fails to demonstrate otherwise.

            In sum, the ALJ’s stated reasons for rejecting Plaintiff’s allegations of disabling COPD-

    related symptoms and the records cited by the ALJ provide adequate support for the rejection

    of her complaint of inability to talk for prolonged periods.

            Lastly, the Court finds Plaintiff reliance on Porter unpersuasive. As the Commissioner

    notes, that case in distinguishable in that the ALJ in this case fully and fairly addressed

    Plaintiff’s alleged respiratory symptoms. Cf. Porter, 2011 WL 1238430, at *3 (reversing, in

    part, because the ALJ’s boilerplate statements about the claimant’s credibility were insufficient

    to address her testimony about the inability to engage in prolonged talking because the only

    possible reason the ALJ may have provided for discounting that testimony was not supported

    by substantial evidence).




                                                     12
Case 8:19-cv-00792-AEP Document 20 Filed 09/29/20 Page 13 of 13 PageID 2904




                                                   IV.

            Accordingly, after consideration, it is hereby

            ORDERED:

            1. The decision of the Commissioner is reversed, and the matter is remanded pursuant

    to sentence four of 42 U.S.C. § 405(g) to the Commissioner for further administrative

    proceedings to apply the proper legal standards consistent with the above findings.

            2. The Clerk is directed to enter final judgment in favor of the Plaintiff and close the

    case.

            DONE AND ORDERED in Tampa, Florida, on this 29th day of September 2020.




    cc: Counsel of Record




                                                   13
